Order entered October 17, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00699-CV

                                    KIRK WEST, Appellant

                                                 V.

                                   MIKE COLLINS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-00091-2014

                                             ORDER
       By order dated August 25, 2014, appellant, who is pro se, was granted an extension of

time to file his brief. The brief was to be filed no later than September 30, 2014. To date,

however, the brief has not been filed. Accordingly, we ORDER appellant to file his brief, along

with an extension motion that complies with rule of appellate procedure 10.5(b), no later than

October 27, 2014. See TEX. R. APP. P. 10.5(b). Appellant is cautioned that failure to comply

may result in dismissal of the appeal without further notice. See id. 38.8(a)(1), 42.3(b),(c).


                                                       /s/    ADA BROWN
                                                              JUSTICE